        Case 1:17-cv-02978-CAP Document 30 Filed 06/12/19 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

TOMMIE PUCKETT,                          )
                                         )
     Plaintiff,                          )
                                         )    CASE NUMBER
v.                                       )    1:17-cv-02978-WSD
                                         )
MELIDA RAMIREZ and                       )
NATIONAL COIN & BULLION                  )
RESERVE, INC.,                           )
                                         )
     Defendants.                         )
                                         )

                           SUGGESTION OF DEATH

     COME NOW the undersigned counsel of record for the above named Plaintiff

to suggest her death as set forth in Exhibit A, hereinbelow set forth, depicting the

family’s notice of her death as published in the Atlanta Journal Constituton, page

30, column 1, May 26, 2019. Respectfully submitted, this June 12, 2019.

                                              HURT STOLZ, P.C.

                                              s/ James W. Hurt, Jr.
                                              James W. Hurt, Jr.
                                              Georgia Bar No.: 380104
345 West Hancock Avenue
Athens, Georgia 30601
(706) 395-2750
Facsimile: (866) 766-9245
jhurt@hurtstolz.com


                                     Page 1 of 3
       Case 1:17-cv-02978-CAP Document 30 Filed 06/12/19 Page 2 of 3




                                        ADDELTON LTD CO.

                                        s/ David F. Addleton
                                        By: David F. Addleton
                                        Georgia Bar No. 005050
PO Box 416
Macon, Georgia 31202-0416
Telephone: (404) 797-7166
Facsimile: (888) 398-0898
dfaddleton@gmail.com                    ATTORNEYS FOR PLAINTIFF


                               EXHIBIT A




                                Page 2 of 3
        Case 1:17-cv-02978-CAP Document 30 Filed 06/12/19 Page 3 of 3




                              FONT CERTIFICATE

      I certify that the foregoing has been prepared in a Times New Roman 14 point

or larger font, one of the font and point selections approved by the Court in Local

Rule 5.1(C).

                                s/ David F Addleton

                          CERTIFICATE OF SERVICE

      The undersigned certifies he caused to be served upon counsel of record for

the parties a copy, true and correct in all relevant respects, of the within and

foregoing instrument by causing the same to be electronically filed with the Clerk of

Court, a procedure that automatically provides service by email to counsel of record

for the defendants, this 12th day of June, 2019, by:


                                s/ David F. Addleton
                                  David F Addleton




                                     Page 3 of 3
